Citation Nr: 1432726	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2012, the Veteran testified at a hearing before the Board in Denver, Colorado.  A transcript of the hearing is associated with the claims file.

In May 2012, the Board remanded the appeal for additional development, to include a new VA examination and opinion.  In November 2012, the Appeals Management Center (AMC) issued a supplemental statement of the case denying the Veteran's claim.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he maintains resulted from exposure to hazardous noise during service.  In-service hazardous noise exposure has been conceded based on the Veteran's military occupational specialty (MOS) as a helicopter repairman.  See May 2012 Board remand.

The May 2012 remand directed the AOJ to contact the Veteran to request authorization to obtain the report of a 1983 private audiological examination, which was provided by his former employer.  In compliance with the remand instructions, the AOJ sent a letter to the Veteran asking that he provide the necessary release; however, no response was received from the Veteran.

The remand also directed the AOJ to obtain a new VA audiological examination to determine the nature and etiology of the Veteran's hearing loss.  Specifically, the remand requested that the examiner describe the Veteran's medical history with regard to his ears and hearing acuity and provide a nexus opinion with supporting rationale.  The examiner was also requested to comment on the validity of the Veteran's separation audiogram, as the reported results indicated that he had the same auditory threshold at every frequency in both ears.  

The examiner conducted an audiological evaluation of the Veteran's hearing acuity, the report of which noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
40
LEFT
25
25
25
65
65

Speech recognition was 92 percent for the right ear and 96 percent for the left ear based on the Maryland CNC Test.  These results reflect a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).

With regard to etiology, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in service.  The rationale for this opinion was that the Veteran's service entrance and discharge examinations revealed normal hearing.  The examiner did not comment on the validity of the separation audiogram.

The Board has reviewed the evidence of record and finds the VA medical opinion to be inadequate.  As an initial matter, a negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the Veteran's current disability, it would follow that the Veteran incurred an injury in service).

Additionally, in formulating her opinion, the examiner failed to account for the Veteran's lay statements regarding the onset of symptoms in service and their continuity thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  For instance, in an August 2008 statement, the Veteran reported that a rocket exploded just outside his tent in Tay Ninh, "not more than 30 feet from where [he] was sleeping."  He stated that he suffered from "ringing in the ears for several weeks[,]" but never sought treatment "because [he] thought it would go away."  He reported that he "never fully recovered from that explosion and never sought treatment for it either[,] as [he] was apparently too proud to admit [he] had a hearing problem."  He concluded that his hearing loss "has worsened over the years as a direct result of that explosion in 1968."

Finally, the examiner failed to comment on the validity of the separation audiogram, as expressly directed by the Board's remand.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, an addendum opinion is necessary prior to a Board decision with respect to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's hearing loss claim to the July 2012 VA audiologist for an addendum opinion.  (If the audiologist is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file must be provided to and reviewed by the audiologist.

After reviewing the record, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hearing loss had its clinical onset in service or is otherwise related to service, including the conceded in-service noise exposure.

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, the conceded in-service noise exposure, and his current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially any continuity of symptoms since service, should be set forth in detail.

Additionally, the examiner must comment on the validity of the audiometric results shown on the June 1969 report of medical examination for separation from service.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is connected to military service, the audiologist must provide specific reasons for any such finding.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

